Citation Nr: 1611634	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-08 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for disabilities of the bilateral lower extremities, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a low back disability and bilateral lower extremity disabilities.

The Veteran testified at a November 2010 hearing before a Decision Review Officer (DRO) and at a January 2012 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings are associated with the claims file.

The Board previously remanded these claims in June 2012 for additional development, and they now return to the Board for further review.


FINDINGS OF FACT

1.  The Veteran's diagnosed lumbar spine condition is not etiologically related to service.

2.  Bilateral lower extremity radiculopathy is not etiologically related to service, and is not caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for disabilities of the bilateral lower extremities have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a July 2008 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the VA treatment records and identified private treatment records have been obtained and associated with the claims file.  

As noted in the June 2012 Board decision, despite several efforts on the part of VA and the Veteran to obtain his service treatment records, these records remain missing.  In this regard, VA submitted two requests to the National Personnel Records Center (NPRC) for the Veteran's service treatment records, including records at the San Diego Naval Hospital, in August 1974 and October 1974 in connection with an earlier claim.  The NPRC responded that it was unable to locate any of the Veteran's service treatment records after extensive and exhaustive searches. The RO again submitted a request for the Veteran's complete service treatment records in connection with the claims on appeal in July 2008.  The NPRC responded in May 2009 that it was unable to locate any of the Veteran's service treatment records.  The claims file also includes requests submitted by the Veteran to the NPRC for his service treatment records in July 2008 and August 2009.  In a September 2008 letter addressed to the Veteran, the NPRC responded that it did not have any of the Veteran's service treatment records.  In a November 2009 letter to the Veteran, the NPRC also indicated that it did not have the Veteran's 1972 clinical records from William Beaumont Army Medical Center.  It was also noted in this letter that the Veteran's "service medical records" had been lent to VA.  While VA requested and obtained the Veteran's service personnel records, VA has not been successful in obtaining the Veteran's service treatment records and they are not in the file.  The Veteran was also requested in this letter to fill out an NA 13042, which was attached to the letter, for any inpatient treatment.  The claims file does not show that the Veteran completed or submitted this form.  In correspondence dated in August 2009, the Veteran was informed by the RO of VA's inability to obtain his service treatment records and the efforts made in this regard.  The RO also issued an August 2009 memorandum for the file making a formal finding of unavailability of the Veteran's service treatment records and setting forth the efforts that had been made to obtain them, including a July 2009 request for alternate sources of service treatment records.  Based on the repeated attempts of VA and the Veteran to obtain his service treatment records and the responses by the NPRC, the Board concludes that further efforts to obtain his service treatment records would be futile.  See 38 C.F.R. § 3.159(c)(2).

In addition, VA was unable to obtain any VA treatment records dated in the 1990's or earlier.  In this regard, the RO submitted five requests to the El Paso VAMC for the Veteran's VA treatment records from 1973 to 2004.  The El Paso VAMC responded that it did not have records for the Veteran dated in this time period.  The RO informed the Veteran of the El Paso VAMC's negative response in an October 2009 letter which listed the RO's attempts to obtain these records.  The RO also issued an October 2009 memorandum making a formal finding of unavailability of these records and setting forth the efforts that had been made to obtain them. In light of the foregoing, the Board concludes that further efforts to obtain these records would be futile.  Id.

The Veteran was also provided with a July 2013 VA examination which contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed conditions.  Notably, the VA examiner stated that a review of the Veteran's service treatment records showed no findings for back pain in service, despite the fact that no such records are available for review.  However, the opinion is adequate as the examiner went on to accurately cite findings from the Veteran's post-service treatment records, and provided a clear explanation for why these records do not support a finding that the Veteran's current back disability is attributable to an in-service injury.  Indeed, the examiner prefaced her statements regarding the post-service findings with the phrase "more importantly," emphasizing that the post-service findings were the primary evidence used in reaching her conclusion.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

In a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

VA treatment records dated September 2009 include a CT scan which documents degenerative disc disease and degenerative changes in the lower lumbar spine.  Additional MRI findings from May 2011 document diffuse spondylosis and disc bulging from L1-L2 through L3-L4, and an L4-L5 tear with disc herniation.  Therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), an in-service event, injury, or disease, the Veteran testified at his November 2010 DRO hearing that he felt his back "pop" while lifting a heavy mail bag in September 1972.  He immediately requested medical leave, which was granted for a period of three weeks.  When he returned to duty, he could barely bend and was eventually discharged.

As noted above, service treatment records are not available to corroborate the Veteran's testimony.  However, there is documentation in his personnel records that he requested and was granted leave in September 1972 for medical purposes.  In addition, a January 1988 private treatment record reflects that the Veteran reported a history of sustaining a back strain 15 years earlier during service.  These documented findings corroborate the Veteran's testimony, and as stated in the June 2012 remand, an in-service back injury has been established.  Therefore, element (2) has also been satisfied.

The Board notes that post-service treatment records first show complaints of pain in the back in private records dated January 1979.  At that time, the Veteran reported pain in his right side, under his ribs, which went to his "middle" and back.  Additional private records from July 1983 noted substernal chest pain radiating into the back.  As noted above, in January 1988, the Veteran first reported primary back pain, which had its onset two days earlier.  He was diagnosed with acute lumbosacral sprain or strain.  In June 1990, the Veteran complained of widespread arthralgias he had experienced for the past year or two, including in his low back, but also his hips, shoulders, hands, knees, and feet.  In July 1994, the Veteran reported a recent onset of back pain.  MRI findings from October 1994 document degenerative disc disease and mild disc bulging.

With respect to element (3), a link between the current condition and service, the July 2013 VA examiner concluded that it was less likely than not that the Veteran's current back condition was incurred in or caused by service.  He noted that the Veteran had MRI evidence of arthritis and disc protrusions.  However, his records post-service, from May 1973 through January 1988, did not show the characteristic back pain due to an acute injury or trauma reportedly sustained in service.  The examiner noted that back pain mentioned during this period was in the setting of rib pain radiating to the back, and not due to any spine pathology.  The examiner also noted that the Veteran was able to climb ladders and perform manual labor for several years after service, supporting the contention that his disc herniation was a more recent injury, and less likely to be due to the injury he reports to have occurred more than forty years ago.

The examiner's opinion is consistent with the evidence in the claims file, and there is no competent medical opinion to refute his conclusion or otherwise attribute the current low back disability to service.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his lumbar spine degenerative disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Significantly, under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

In this case, the Veteran has been diagnosed with degenerative disease (arthritis), which is a chronic condition.  However, the evidence is against a finding that the Veteran experienced chronic low back symptomatology since service.  Shortly after his discharge, his private treatment records show complaints of hay fever, trouble sleeping, and nervousness in May 1973.  He complained of a sore throat and stuffy nose in March 1975, a leg rash in December 1975, pain in his side in March 1976, and dizzy spells in January 1982.  Therefore, it appears the Veteran was reporting several different ailments shortly after service, but did not report a low back condition, which suggests that such a condition was not present.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  In addition, private records from January 1988 reflect only a two day history of back pain.  In June 1990, the Veteran complained of only a one or two year history of arthralgias.  In July 1994, he complained of back pain "since yesterday."  In sum, the evidence does not demonstrate continuous symptoms of a low back disability since the Veteran's discharge from service.

For these reasons, service connection for a low back disability is not warranted.

The Veteran has also claimed service connection for disabilities of the bilateral lower extremities.  He has not asserted at any time that his claimed condition had its onset in service.  Rather, he contends that it is secondary to his low back disability.

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A July 2013 VA examination stated that the Veteran has radicular symptoms in his lower extremities due to the compressive effects of the disc protrusions and osteophytes on the spinal cord and nerve roots.  Therefore, his lower extremity conditions are associated with his low back disability.  However, as service connection for a low back disability has not been established, service connection for a disability of the bilateral lower extremities cannot be established as secondary to the low back disability.

The preponderance of the evidence is against finding that the Veteran has a low back disability etiologically related to active service, or a bilateral lower extremity disability associated with a service-connected disability.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


ORDER

Service connection for a low back disability is denied.

Service connection for disabilities of the bilateral lower extremities is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


